Exhibit 10
BUFFALO WILD WINGS
Retail Center Lease
THIS LEASE has been made and entered into as of December 2, 2009, by and between
Chesterfield Development Company, LLC (“Landlord”), and AMC Chesterfield, Inc.,
a Michigan corporation, dba Buffalo Wild Wings (“Tenant”).
WITNESSETH:
In consideration of the mutual undertakings herein contained, and intending to
be legally bound, Landlord and Tenant agree as follows:
ARTICLE 1
Definitions
1.1 Definitions. When used in this Lease, the following defined terms shall
carry the definitions which follow them, unless the context clearly indicates to
the contrary:
(a) “Common Areas” means the portions of the Project available for common use by
all tenants and their invitees, and not intended to be leased, such as parking
areas and sidewalks, but excluding roofs, buildings, or areas serving, or for
the sole benefit of any singular tenant.
(b) “Lease Year” means the 12-month period beginning on January 1 of each year
and ending on the following December 31.
(c) “Operating Costs” means the reasonable costs of owning, operating, managing,
administering, maintaining, repairing, the Common Areas as is customary in like
properties, except the following costs: (1) Landlord’s repair obligations
pursuant to Section 7.2 below and the cost of any Landlord’s Work (as defined in
Section 5.1 below); (2) Landlord’s financing costs and payments; (3) Landlord’s
income taxes, single business and gross receipts taxes; (4) the cost of any
capital improvements, except if such improvements would reduce any other cost
included within Operating Costs and are, in each instance, less than Twenty
Thousand ($20,000.00) Dollars; (5) taxes other than Tenant’s pro-rata share of
taxes as defined in paragraph [i]; (6) insurance deductibles over Ten Thousand
($10,000.00) Dollars; (7) Administrative Fees in excess of ten [10%] percent;
(8) administrative fees which include taxes and payroll of Landlord’s
employee[s] or retirement benefits; (9) any expenditure for benefit of a
singular tenant; (10) alterations and/or improvements to roofs or buildings or
their structural components of the Project including, without limitation,
replacement of curbs, gutters, pylon or monument signs, and lighting standards;
(11) replacement of base course of parking lots and areas; and (12) any charges
for employees of Landlord unless based on hours devoted to operating the Common
Areas.

 

Page 1



--------------------------------------------------------------------------------



 



(d) “Premises” means that space in the Project shown outlined and cross hatched
on the site plan (Exhibit B) attached hereto and containing a minimum area of
6,250 square feet, and an outdoor seating area as delineated and identified on
the site plan, which outdoor seating area shall accommodate a minimum of 48
people (no additional Rent or other charges, including Operating Costs for the
outdoor seating area). Landlord’s estimate of the square feet (excluding the
outdoor seating area) is based on the dimensioned layout of the Premises
attached as Exhibit B-1 hereto. On or before Landlord delivers possession to
Tenant, Landlord shall measure and report to Tenant the actual dimensions and
square footage of the Premises. Regardless of the actual, as-built square
footage of the Premises, for purposes of this Lease, the Premises shall be
deemed 6,250 square feet.
(e) “Project” means the Property with the improvements and installations located
or to be located thereon, as the same may be modified, altered, expanded or
reduced as permitted herein. There shall be no exclusion from any tenant being
part of the Project Area and all tenants shall pay their proportionate share of
Operating Costs, insurance, and taxes, unless otherwise provided for herein, or
unless they have a separate pad and Tax Identification number, and are taxed
separately and perform their own maintenance. To the extent other portions of
the Project are constructed, Tenant’s proportionate share of Operating Costs
shall be reduced.
(f) “Property” means the real estate described on Exhibit A hereto.
(g) “Rent” means Base Rent, Additional Rent and all other amounts or charges
payable by Tenant under any provision of this Lease, all of which shall be
deemed payable by Tenant in consideration of the demise of the Premises.
(h) “Taxes” means all ad valorem real estate taxes levied or billed by any
governmental unit during the Term in respect of the Project or the Premises, or
both, or any part thereof; provided, however, that in the case of special
assessments payable in installments, only current installments shall be included
in the definition of Taxes for any one calendar year, and only those assessed
subsequent to the commencement of this Lease. Taxes shall include any
governmental charge levied in lieu of all or any part of the ad valorem taxes
and shall not include capital charges, paybacks; or special assessments existing
prior to the Lease Commencement Date. Tenant may not directly contest Taxes with
the assessing governmental authority.
(i) “Tenant’s Pro-Rata Share” means the pro-rata share of the Project for
purposes of calculating Tenant’s pro-rata share of Common Area Operating Costs
and taxes and insurance. Tenant’s pro-rata share has been computed based upon
using the size of Tenant’s Premises (6,250 square feet) divided by the total
number of square feet of gross leaseable floor area in the Project as may be
determined from time-to-time. As of the date of this Lease, Tenant’s Pro-Rata
Share is 6,250/160,256 (or 3.9%)
(j) “Zoning” means that the Premises on the Property are currently zoned and
allow the use and services of a dine-in restaurant and bar (subject to necessary
liquor license(s) and related permits) with parking sufficient to satisfy the
Ordinances of the County of Macomb and Township of Chesterfield. Landlord shall
be solely responsible to assure that the Property has proper Zoning to assure
the use of an outside patio for the sale of food and alcoholic beverages.

 

Page 2



--------------------------------------------------------------------------------



 



1.2 Gender; Singular and Plural. Whenever in this Lease words, including
pronouns, are used in the masculine, they shall be read in the feminine or
neuter whenever they would so apply and vice versa, and words in this Lease that
are singular shall be read as plural whenever the latter would so apply and vice
versa.
ARTICLE 2
Demise of Premises; Possession
2.1 Demise of Premises; Term.
(a) Landlord leases the Premises to Tenant, and Tenant hires the Premises from
Landlord, on the terms and subject to the conditions contained herein, for a
term of ten (10) years, beginning one hundred twenty (120) days after Landlord
has performed all Landlord’s Work and delivered possession of the Premises to
Tenant with Landlord’s Work substantially completed, or when Tenant opens for
business, whichever is earlier (the “Commencement Date”), and ending one hundred
twenty (120) months later (the “Termination Date”), unless sooner terminated as
provided herein (the “Term”). So long as Tenant is not then in default of this
Lease, Tenant shall have the option of extending this Lease for three
(3) additional five (5) year terms, under the same terms and conditions herein,
and conditional upon providing Landlord written notice one hundred eighty (180)
days prior to the Termination Date or the last day of any preceding option term.
(b) Landlord reserves, upon prior notice to Tenant, the right to repair and
replace pipes, ductwork, wires and the like through the Premises as necessary
upon prior notice. Landlord shall use all reasonable efforts to make all such
installations and perform all work related thereto so as to minimize any
unreasonable interference with or interruption of the business operations of
Tenant as provided herein.
2.2 Use of Premises.
(a) Tenant shall use and occupy the Premises for the purposes of a Buffalo Wild
Wing’s Restaurant, and for no other purpose without Landlord’s prior written
consent (which shall not be unreasonably withheld by Landlord). Tenant shall
have the exclusive right to: operate a restaurant and/or bar that primarily
serves chicken wings with two or more sauces as a dominant menu item over other
menu items. Landlord has provided Tenant with all copies of the Reciprocal
Easement and Operating Agreements, including that certain Operation and Easement
Agreement between Landlord and Dayton Hudson Corporation, dated May 5, 1994, and
recorded in Liber 06323, Page 308, Macomb County Records, as amended by
Amendment to Operation and Easement Agreement and Supplemental Agreement dated
February 1, 1996, recorded in Liber 06955, Page 209, Macomb County Records, and
further amended by Agreement Regarding Second Amendment to Operation and
Easement Agreement and Supplemental Agreement dated August 30, 2000, being
recorded in Liber 9771, Page 306, Macomb County Records, and by these references
incorporated herein (“REOAs”) and other restrictive covenants affecting the use
and operation of the Project and Property and all existing tenant exclusives.
Landlord represents and warrants that Tenant’s exclusive use does not violate
the REOAs of any existing tenant use.

 

Page 3



--------------------------------------------------------------------------------



 



(b) Tenant shall not use the Premises, or permit the Premises to be used, in a
manner that constitutes a violation of any REOA or any applicable law, order,
ordinance, or regulation nor shall Tenant commit any waste in the Premises, or
permit anything to be done on the Premises, including the outdoor seating area,
that creates a nuisance or disturbance.
(c) Landlord agrees: (i) that Tenant’s exclusive use includes the use of an
outside patio with sale of alcoholic beverages and food, which does not violate
the Lease provisions; (ii) that the sale of alcoholic beverages in the outdoor
area does not violate such provisions; (iii) that the sound and video systems to
be used by Tenant on the interior of the Premises are not violative of the use
of Tenant (so long as they do not disrupt, or unreasonably disturb other
tenants); and (iv) that there shall be four (4) small satellite dishes or such
greater number as required by Tenant to operate a Buffalo Wild Wing as required
by Tenant’s franchisor’s then current standards on the roof in an inconspicuous
location at the rear side of the building underneath coping at the roof line, if
possible; or on the rear side of the building on the back wall, if possible; or
on the roof. If roof penetration is necessary for the installation of the
satellite dishes, Landlord’s roofer shall install roof penetrations at Tenant’s
expense, and Tenant shall be solely responsible for any damages caused by such
roof penetrations. The standard of operation shall be the standard provided by
the Franchisor for operation of a typical Buffalo Wild Wings restaurant in
compliance with the Tenant’s Franchise requirements.
(d) Landlord agrees to the following Tenant requirements:

  (i)  
Tenant shall have the right to incorporate standard Buffalo Wild Wings Gen. 4.1
Trade Dress to the exterior of the Premises with associated signage and awnings.
Landlord shall obtain any necessary approvals required by the REOAs with Target
and Farmer Jack. Landlord will cooperate to obtain all approvals from the
Township of Chesterfield.
    (ii)  
Landlord will provide adequate parking and handicap spaces as shown on the
proposed site plan. All parking is open.
    (iii)  
Landlord shall provide Tenant with a staging area for two (2) eight (8) yard
dumpsters for the exclusive use of the restaurant. (Tenant to provide dumpsters
at location).
    (iv)  
Landlord shall permit Tenant to install a grease rendering container as may be
required for restaurant use. (Tenant to provide Grease Trap.)
    (v)  
Landlord shall permit Tenant to use the outdoor patio area exclusively for a
seating area and bar area (as permitted by state and local laws and regulations)
for full-service food, beverage, including alcoholic beverage, service with no
additional Rent or other charges including Operating Costs to be paid on the
outdoor patio area.

 

Page 4



--------------------------------------------------------------------------------



 



  (vi)  
Landlord also agrees to a “No building zone” in the cross-hatched portion of the
site plan (Exhibit B).

(e) The Lease is contingent upon satisfaction or written waiver of the following
conditions precedent, on or before the indicated deadlines:
(i) the Tenant’s building plan being approved by the Township, and receipt by
Tenant of all governmental approvals (state and local) for a full service
on-premises liquor license with all necessary licensees and permits allowing
Tenant to serve food and alcoholic beverages on the Premises and outdoor patio
area, within one hundred eighty (180) days after execution of this Lease;
(ii) Landlord’s and Tenant’s Franchisor’s approval of Tenant’s Premises
improvement plans within sixty (60) days after the date of this Lease, provided
that Tenant shall deliver such plans to Landlord and Tenant’s Franchisor for
approval within thirty (30) days after the date of this Lease; and
(iii) Landlord’s execution of a reasonable and customary form of subordination
agreement required by Tenant’s financing source within one hundred eighty
(180) days after execution of this Lease, provided that such form of agreement
is submitted to Landlord not later than twenty (20) days before Tenant requires
its return from Landlord.
Upon the failure of any one of the forgoing contingencies, Tenant may terminate
this Lease by giving written notice of termination to Landlord on or before the
deadline therefor as above indicated and the parties shall be relieved of
further liability hereunder. The contingencies are for the sole benefit of the
Tenant; provided, however, failure to give notice of termination on or before
the applicable deadline shall be deemed a waiver of said contingency.
2.3 Possession.
(a) Landlord shall deliver possession of the Premises to Tenant, for purposes of
commencing the Tenant buildout no later than one hundred twenty (120) days from
the date that Tenant waives, by written notice of waiver delivered to Landlord,
or allows to lapse all contingencies enumerated in Section 2.2(e) (the
“Possession Date”). If possession of the Premises shall for any reason, other
than occurrence of a force majeure event, not be delivered to Tenant on or
before the Possession Date, this Lease shall continue in full force and effect,
and for every day after the Possession Date that Landlord does not deliver
possession, other than as a result of occurrence of a force majeure event,
Tenant shall receive one (1) day free Base Rent from the Commencement Date
forward until the total number of accumulated days of free Base Rent is
exhausted. If Landlord does not deliver possession on or before ninety (90) days
after the Possession Date, Tenant may elect, as its sole remedy, to terminate
this Lease and the parties shall thereupon be relieved of all further
obligations hereunder, except that Landlord shall reimburse

 

Page 5



--------------------------------------------------------------------------------



 



Tenant for all reasonable, documented out-of-pocket costs and expenses incurred
in connection with this Lease, including preparation and procurement, as the
case may be, of all architectural plans, permits, licenses, and the cost of the
Liquor License, franchisor-imposed penalties, and Tenant’s attorneys fees
related to preparation of this Lease, but in no event shall Landlord be required
to reimburse Tenant, in the aggregate, more than Seventy Five Thousand Dollars
($75,000.00). If Tenant shall take possession of any part of the Premises before
the Commencement Date to expedite Tenant’s Work upon written agreement with
Landlord, Tenant shall use its best efforts to avoid interfering with or
delaying completion of Landlord’s Work, and such possession shall be governed by
the provisions of this Lease, except that Tenant shall not pay Landlord Rent or
other charges except for electricity consumed by Tenant at the Premises. Neither
the Term nor any other provision of this Lease shall be affected by Tenant’s
prior occupancy, which shall occur only with the written permission of the
Landlord. Further, there shall be added for each day of delay in providing
possession an additional day to the term and all rights of Tenant under the
Lease shall be correspondingly extended. Notwithstanding anything herein to the
contrary, Landlord may, in the exercise of its reasonable discretion, allow
Tenant access to the Leased Premises to commence Tenant’s Work prior to the
Possession Date, and such simultaneous access to the Leased Premises shall not
constitute acceptance of possession by Tenant. As used herein, a “force majeure”
event shall be deemed to have occurred if Landlord shall be delayed or hindered
in, or prevented from, the performance of any act required hereunder by reason
of inability to procure materials, delay caused by Tenant or its agents, failure
of power or unavailability of utilities, riots, insurrection, war, terrorism, or
acts of God, fire, windstorm, flooding, unusually intense or severe rainfall or
accumulations of snowfall, and other reasons of a similar nature not the fault
of Landlord or not within its control.
(b) Except as otherwise provided herein, Tenant’s obligation to pay Rent shall
commence on the Commencement Date provided Landlord’s Work is substantially
completed at time of delivery of the Premises. Landlord’s Work shall be deemed
“substantially complete” upon the earlier of (a) when (i) the Leased Premises
have, according to Landlord’s architect, been substantially completed pursuant
to the Plans and Specifications for Landlord’s Work attached hereto as Exhibit
C, but excepting completion of punchlist or other items requiring minor
adjustment or completion, and (ii) a certificate of occupancy or temporary
certificate of occupancy is issued by the local municipal authority, or (b) the
date on which substantial completion would have occurred under (a), but for any
delays to Landlord’s completion of Landlord’s Work caused by Tenant or its
agents.
2.4 Condition of Premises; Representations. Except as Landlord and Tenant may
otherwise agree in writing, Tenant’s acceptance of possession shall constitute
that Tenant has inspected the Premises and found them to be satisfactory at the
time of entry. Landlord shall be obligated to correct any punchlist items that
are due to the fault of Landlord’s Work as provided in Section 5.1(a).

 

Page 6



--------------------------------------------------------------------------------



 



The Landlord warrants and guarantees that the Premises will be delivered in the
condition required so that Tenant may have quiet enjoyment of the Property and
the exclusive use and occupancy as provided herein. The Landlord represents that
Landlord’s Work on the Premises will meet all applicable building codes,
ordinances, laws, regulations, and requirements, including the Americans With
Disabilities Act in effect as of the Possession Date. Landlord further
represents and warrants for a period of one (1) year from and after the
Possession Date, that Landlord’s Work shall be free from defects in materials
and workmanship. The preceding warranty specifically EXCLUDES coverage of any
defect or damage caused by (i) Tenant’s abuse, abnormal usage, failure to
maintain in accordance with prudent building management practices, (ii)
unforeseen acts of third parties, normal wear and tear under normal usage, Acts
of God, and loss or damage covered by insurance required by this Lease to be
carried by Tenant, (iii) defects which are the result of characteristics common
to the materials used; and (iv) CONSEQUENTIAL OR INCIDENTAL DAMAGES OF EVERY
NATURE AND FROM WHATEVER CAUSE. SELLER EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY,
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, AND WARRANTIES OF HABITABILITY.
2.5 Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon
Tenant’s paying the Rent and observing and performing the terms, covenants and
conditions to be performed and observed, Tenant may peaceably and quietly enjoy
the Premises hereby leased as provided herein for the exclusive use of Tenant
which are provided and allowed under the current Zoning and that the number of
available parking spaces is sufficient for such use.
ARTICLE 3
Rent and Other Charges
3.1 Base Rent.
(a) Tenant shall pay to Landlord, for the first ten (10) years, as follows:

                 
Year 1
  $87,187.50/year   $7,265.63/month
Year 2
  $87,187.50/year   $7,265.63/month
Year 3
  $87,187.50/year   $7,265.63/month
Year 4
  $87,187.50/year   $7,265.63/month
Year 5
  $87,187.50/year   $7,265.63/month
 
               
Year 6
  $93,437.50/year   $7,786.46/month
Year 7
  $93,437.50/year   $7,786.46/month
Year 8
  $93,437.50/year   $7,786.46/month
Year 9
  $93,437.50/year   $7,786.46/month
Year 10
  $93,437.50/year   $7,786.46/month

(the “Base Rent”). The Base Rent shall be payable in twelve (12) equal monthly
installments, commencing on the Commencement Date or when Tenant opens for
business, whichever is sooner, unless Section 2.3 above has become applicable.

 

Page 7



--------------------------------------------------------------------------------



 



(b) Each monthly installment of Base Rent shall be payable in advance on or
before the first day of each calendar month during the Term at such place as the
Landlord shall from time to time designate. If this Lease commences other than
on the first day of a calendar month, monthly installments of Base Rent for the
first and last months of the Term shall be prorated. If any installment of Rent
or other sum due hereunder is not paid within ten (10) days after its due date,
then Tenant shall pay to Landlord a late fee equal to $250.00, such amount being
stipulated to by Tenant as the amount necessary to compensate Landlord for
Landlord’s anticipated costs of handling such late payment. Such late fee shall
be immediately payable without notice or demand.
(c) If Tenant exercises its options to extend this Lease, the Base Rent shall be
as follows:

                 
Option 1
               
Year 11
  $102,812.50/year   $8,567.71/month
Year 12
  $102,812.50/year   $8,567.71/month
Year 13
  $102,812.50/year   $8,567.71/month
Year 14
  $102,812.50/year   $8,567.71/month
Year 15
  $102,812.50/year   $8,567.71/month
 
               
Option 2
               
Year 16
  $113,750.00/year   $9,479.17/month
Year 17
  $113,750.00/year   $9,479.17/month
Year 18
  $113,750.00/year   $9,479.17/month
Year 19
  $113,750.00/year   $9,479.17/month
Year 20
  $113,750.00/year   $9,479.17/month
 
               
Option 3
               
Year 21
  $126,250.00/year   $10,520.83/month
Year 22
  $126,250.00/year   $10,520.83/month
Year 23
  $126,250.00/year   $10,520.83/month
Year 24
  $126,250.00/year   $10,526.83/month
Year 25
  $126,250.00/year   $10,526.83/month

3.2 Taxes and Operating Costs.
(a) As Additional Rent, Tenant shall pay to Landlord Tenant’s Pro Rata Share of
Operating Costs incurred or billed during the Term. Tenant’s Operating Costs
shall not exceed $1.05/square foot for the first Lease Year, excluding snow
removal and utilities of the Common Area. The Operating Costs (excluding taxes,
insurance, common area utilities, and snow removal expenses) shall not increase
by more than five (5%) percent annually during the Initial Lease Term or any
Option Term. Landlord will provide a final Operating Cost budget and list of
services to Tenant at least thirty (30) days prior to the Commencement Date.

 

Page 8



--------------------------------------------------------------------------------



 



(b) Upon the Commencement Date, and on the first day of each succeeding calendar
month during the Term, Tenant shall pay an amount estimated by Landlord to be
1/12th of Tenant’s Pro-Rata Share of Operating Costs, Taxes and Insurance for
the current calendar year. In addition to the Tenant’s Pro-Rata Share of the
Operating Costs as described in Section 3.2(a) above, Tenant shall also pay
1/12th of Tenant’s Pro-Rata Share for Taxes (estimated at $1.80/ square foot per
Lease Year) and 1/12th of Tenant’s Pro-Rata Share of Insurance (estimated at
$0.20/square foot per Lease Year). Landlord may adjust such amount at any time
by thirty (30) days prior written notice on the basis of Landlord’s experience
and reasonably anticipated costs. If the Commencement Date shall not be the
first day of a calendar month, monthly installments of such estimates shall be
prorated for the first and last months of the Term.
(c) On or before April 30 in each calendar year, Landlord shall furnish Tenant
with a statement showing a detailed breakdown of all: (i) Operating Costs,
Taxes, and Insurance paid, (ii) the amount of Tenant’s pro-rata share thereof,
and (iii) the aggregate monthly payments made by Tenant toward Tenant’s pro-rata
share thereof, all for the year just past. If Tenant’s aggregate monthly
payments toward Operating Costs, Taxes, and Insurance for that year are greater
than Tenant’s pro-rata share of them, Tenant shall receive a credit for the
excess against those monthly estimated Operating Costs, Tax and Insurance
payments next becoming due to Landlord; if said payments are less than said
pro-rata share, Tenant shall pay Landlord the difference thirty (30) after
receipt of notice of underpayment. At the end of the Term, Landlord shall
immediately reimburse Tenant any overpayment, or Tenant shall immediately pay
any underpayment, of Operating Costs
(d) Landlord shall make its records relating to Operating Costs, Taxes and
Insurance for the immediately preceding year available for Tenant’s inspection
within ten (10) days after receiving a written request therefore from Tenant.
Tenant shall have the right to have an independent CPA (whose compensation for
conducting the audit is not tied to the results of said audit) examine the books
and records and, if there is a discrepancy of more than five (5%) percent, then
Landlord shall pay any excess funds due Tenant within twenty (20) days of
receipt of such audit result, and the actual cost of the audit up to $1,500.
(e) Tenant shall pay, before any penalty or interest attaches, all personal
property taxes levied or assessed against Tenant’s personal property and shall,
upon request, furnish to Landlord evidence of such payment.
3.3 Utilities. Utility connections, meters and the like shall be provided in
accordance with Exhibit C. Parking lot lighting shall be maintained at full
illumination at the western end of the property for the safety and security of
Tenant’s guests and employees during all Tenant’s non-daylight hours of
operation (but not later than the latest time allowable by law), at no cost to
Tenant. Tenant shall connect to such utilities, at its expense, in the form of
tap or connection fees only. Tenant shall promptly pay for all water, sewer,
gas, heat, light, power, janitorial services, garbage disposal, communication
service, telephone service and other public utilities furnished to the Premises
from and after the Possession Date. If Landlord provides utilities, utility
payments shall be deemed additional Rent under this Lease, and shall be at
competing rates and charges. If Landlord is the provider of such utilities to
the Premises, Landlord shall only be liable for interruption of utility service
that it may furnish due to negligent acts or omissions, or those of its
servants, agents or contractors.

 

Page 9



--------------------------------------------------------------------------------



 



3.4 Interest on Rent. Rent which is not paid within thirty (30) days of written
notice shall bear interest from the date due until paid at a rate equal to ten
percent (10%) per annum. The payment of such interest shall not excuse or cure
any default by Tenant under this Lease.
3.5 Setoff; Obligation to Survive; Application of Payments. Any Rent due under
this Lease shall be paid by Tenant when due without any setoff, deduction,
abatement, or reduction except as provided herein.
ARTICLE 4
Use of Common Areas
4.1 Use of Common Areas. Landlord hereby grants to Tenant the nonexclusive right
to use the Common Areas for the purposes for which they were designed, subject
to the following conditions:
(a) Common Areas shall be for the use of the tenants of the Project, their
invitees, and guests.
(b) Tenant shall make no use of the Common Areas except as provided herein.
(c) The Common Areas shall be operated and maintained by Landlord in a manner
that does not unreasonably interfere with Tenant’s use and quiet enjoyment or
ingress/egress to the Premises to the commercial standards of anchored shopping
center properties found in Metro Detroit, or the parking provided for on the
Site Plan designated for Tenant, including designated parking, or its
visibility.
(d) Landlord shall be responsible to operate the Common Area in accordance with
a first-class development consistent therewith. Any rules and regulations must
be reasonable and non-discriminatory and not change the obligations or duties of
Tenant under the Lease. Landlord shall not change the use of the Common Areas in
a manner that is contrary to the Site Plan or alter buildings which would affect
the position of Tenant’s Premises or its visibility, egress, ingress, or
parking. In no event shall Landlord cause changes to the Common Area which would
affect or alter Tenant’s business or its outdoor seating and patio use or
designated parking.
(e) Landlord shall not use the side or rear walls of the Premises or roof in a
manner that diminishes the aesthetics of the Premises or Tenant’s use of such
Premises. In no event shall the obligations of Tenant be increased due to
alterations that take place subsequent to the removal of the contingency clause
(Section 2.2(e)) in this Lease.
4.2 Maintenance and Control. Landlord shall maintain, operate and control the
Common Areas, which constitute “Operating Costs” as referenced herein. Landlord
shall operate the Common Area in accordance with a first-class development
consistent therewith as set forth in Section 4.1.

 

Page 10



--------------------------------------------------------------------------------



 



ARTICLE 5
Preparation of the Premises
5.1 Landlord’s Work and Tenant’s Work.
(a) In preparing the Premises for Tenant’s occupancy, Landlord shall, at
Landlord’s expense, perform the work as required in Exhibit C (hereinafter
sometimes referred to as “Landlord’s Work”) within one hundred twenty (120) days
of the later of either Landlord’s receipt of a building permit from Chesterfield
Township or the date that Tenant removes all Section 2.2(e) contingencies. All
Landlord’s Work shall be fully inspected by Tenant. Tenant shall provide a
punchlist of any defects it is aware of after possession is given to Landlord
which are to be corrected by Landlord. All warranties, guarantees given to
Landlord for construction of the Premises and buildings and improvements shall
be provided to Tenant as a third-party beneficiary or enforced by Landlord at
the request of Tenant. Landlord’s Work must be in conformity with Tenant’s
required work plan and specifications, including those for utilities and in
compliance with all applicable statutes, codes/ordinances, regulations, and
agreed tenant requirements.
(b) Other than Landlord’s Work, any alterations, improvements, additions,
physical changes or other work necessary or desirable to place the Premises in a
condition suitable for Tenant’s business purposes (“Tenant’s Work”) shall be
performed in a good and workmanlike manner by or for Tenant at Tenant’s sole
cost and expense, except as otherwise provided. No construction or installation
by Tenant shall begin until Landlord has approved the plans therefore. All
construction shall be substantially performed in accordance with the approved
plans, unless Landlord otherwise consents in writing. Tenant shall be solely
responsible for obtaining any approvals, permits, variances, exceptions, etc.,
that may be necessary from the Township of Chesterfield, and/or any other
applicable governmental entity, except as set forth in Exhibit C. Further, any
delay in approval of Tenant’s plans by Landlord shall extend all dates and
requirements of Tenant.
(c) Except as provided in Exhibit C and this Section, Tenant shall, at Tenant’s
expense, procure all permits and licenses and make all contracts necessary for
the construction of Tenant’s Work. Tenant’s Work shall fully conform to all
applicable statutes, ordinances, regulations and codes. Prior to commencing any
work, Tenant shall require its contractors and subcontractors to furnish
Landlord and Tenant with evidence of insurance coverage for injury to persons
and property and Worker’s Compensation.
5.2 Special Provisions Applicable to Tenant’s Work. Tenant’s contractors shall
perform their work within the Premises only. Tenant shall be responsible for
removal from the Premises and the Project of all trash, rubbish and surplus
materials resulting from any work being performed in the Premises.

 

Page 11



--------------------------------------------------------------------------------



 



5.3 Lien Waivers. Tenant shall notify Landlord upon completion of Tenant’s Work
in accordance with the plans. Simultaneously with such written notice, Tenant
shall furnish Landlord with a detailed breakdown of the cost of Tenant’s Work,
proper sworn statements and unconditional lien waivers from all persons
performing work on or supplying materials to the Premises, and a certificate of
occupancy issued by the appropriate governmental authority.
5.4 Covenant Against Liens. Tenant shall not do any act which will in any way
encumber the title of Landlord in and to the Premises, nor shall the interest or
estate of Landlord in the Premises be in any way subject to any claim by virtue
of any act or omission of Tenant except as provided herein. Any claim to a lien
upon the Premises arising from any act or omission of Tenant shall be valid only
against Tenant and shall in all respects be subordinate to the title and rights
of Landlord, and any person claiming through Landlord, in and to the Premises.
Tenant shall remove any lien or encumbrance on its interest in the Premises
within thirty (30) days after it has arisen; provided, however, that Tenant may
in good faith contest any such item if it notifies Landlord in writing thereof
and posts a bond or other security with Landlord, the title company, or a court
of competent jurisdiction.
ARTICLE 6
Alterations
6.1 Alterations by Tenant.
(a) Except as permitted by Article 5 or required by Section 7.1, Tenant shall
not, without the prior written consent of Landlord, make any alterations,
improvements, additions or physical changes (hereinafter referred to as
“alterations”) to the Premises. Tenant shall be reimbursed by Landlord for the
Tenant Improvement Construction Allowance described in and provided in
Exhibit C. Notwithstanding anything to the contrary, interior, non-structural
improvements to the Premises may be made without the Landlord’s consent. Tenant
shall provide Landlord with such plans and specifications as are to be
undertaken. Subject to compliance with applicable laws and ordinances,
non-structural changes which are required by Tenant’s Franchisor during the
Lease Term or Extended Lease Term shall be allowed without Landlord’s prior
written consent, including exterior changes to signage or dress. For those
alterations to the Premises requiring Landlord’s prior written approval
hereunder, Tenant shall submit proposed plans and specifications to Landlord for
Landlord’s prior approval; Landlord shall approve such proposed plans and
specifications within 15 business days after receipt thereof and, if landlord
rejects such plans and specifications landlord shall notify Tenant of the
reasons therefor, and generally describe the modifications which, if made, would
make such plans and specifications satisfactory to Landlord. In the event
Landlord neither rejects nor approves such proposed plans and specifications
within 15 business days after receipt, then such plans and specifications shall
be deemed approved without further action by either party.

 

Page 12



--------------------------------------------------------------------------------



 



(b) Unless Landlord otherwise provides in writing, no alterations made or
installed by Tenant (except moveable furniture, equipment and trade fixtures)
shall be removed by Tenant from the Premises at the termination of this Lease.
Instead, all such leasehold improvements shall, when installed and permanently
attached to the freehold, become and remain the property of Landlord.
Notwithstanding the foregoing, and provided that Tenant is not in default of
this Lease at that time, it is explicitly understood and agreed that all
fixtures, equipment, walk- in coolers, refrigerators, bars, booths, range hoods,
equipment, audio, video systems, storage and display cases, furniture, shelves
and racks, business equipment, make-up air; ovens, telephone and communication
systems; storage and display cases including, without limitation, silencing,
refrigeration, telephone and other communication systems, fixtures, and
partitions, vaults, shelving, may be removed by Tenant and are not and will not
be part of the Property. Tenant may obtain financing on such fixtures and
equipment. Landlord’s lender shall have no lien or interest in such fixtures and
equipment. Furthermore, Tenant shall have the right to mortgage or place a deed
of trust as security interest on its leasehold fixtures and equipment, and
Landlord agrees that it shall execute any reasonable form of instrument
purporting to subordinate Landlord’s interest to such financing by Tenant.
(c) Approved Tenant alterations shall be subject to the provisions of Article 5
above, as if they were “Tenant’s Work.”
6.2 Signs. Tenant may erect, maintain and remove such signs as have been
approved in writing by Landlord, which approval shall not be unreasonably
withheld. Landlord approves the standard Buffalo Wild Wings Gen. 4.1 trade dress
to exterior with associated façade, signage, and awnings. At its sole cost,
Tenant may install and shall maintain panels (one per side) on both monuments.
Tenant may install and shall maintain temporary panels on the pylon sign until
both of the two (2) remaining larger spaces are leased or split. Further,
Landlord approves the standard Buffalo Wild Wings Gen. 4.1 storefront signage.
Tenant shall have the right to place signs and displays in the window areas
which are customary with Buffalo Wild Wings and which are utilized at typical
Buffalo Wild Wings locations in keeping with its approved sign package. Tenant,
with the cooperation of Landlord, shall procure any necessary approvals from the
appropriate governmental entity.
6.3 Additional Construction by Landlord. Landlord reserves the right to make
alterations, expansions or additions to the Project. Notwithstanding the
aforegoing, Landlord shall not alter the “No building zone” in the cross-hatched
portion of the site plan (Exhibit B), or use same for any temporary attraction
(i.e., tent sale, carnival, side-show, etc.) in a manner that would alter
Tenant’s visibility, access, egress and ingress, position, reserved parking,
number of required parking spaces, or use of the Premises and/or outdoor patio
seating area. Landlord shall not use the side or rear walls of the Premises or
roof in a manner that diminishes the aesthetics of the Premises or Tenant’s use
of such Premises. Landlord shall not diminish the size of the building or add to
the building after any contingencies for the effectiveness of the Lease have
expired without Tenant’s consent. In no event shall the obligations of Tenant or
its pro-rata share be increased due to alterations that take place subsequent to
the removal of the contingency clause in this Lease.
ARTICLE 7
Repairs

 

Page 13



--------------------------------------------------------------------------------



 



7.1 Repair and Maintenance of Premises. Except as provided in Section 7.2 below
and Section 4.2 above, Tenant shall, at its expense, keep and maintain the
Premises, and each component of the Premises, in a good and clean operating
condition. Tenant’s obligations shall include, but are not necessarily limited
to, the replacement of broken glass and the cleaning, repair and maintenance
(including all necessary replacements) of all doors, windows, and the interior
portions of the Premises, and the heating, air conditioning, mechanical,
electrical, plumbing and sprinkler systems serving the Premises, any building
security system and all other interior non-structural components. Except as
provided in Section 7.2, Tenant shall not be responsible for replacement and
repair of exterior walls (except Tenant’s trade dress), cement floors, adjacent
sidewalks, roofs, gutters, downspouts, and structural components — whether
interior or exterior. Furthermore, all guarantees and warranties for elements
exclusive to the Leased Premises shall be made available by Landlord to Tenant,
including any roof or other warranties from contractors, materialmen, suppliers
or equipment providers. Provided Landlord has delivered the Premises in the
condition required, Tenant shall maintain the Premises as provided herein,
unless such item of maintenance is covered by Landlord’s warranty provided in
Section 2.4 hereof. Tenant shall not be obligated to make any repairs or
replacements occasioned by the tortious acts or negligence of Landlord, its
agents, employees, invitees, except to the extent that Tenant is reimbursed
therefor under any policy of insurance, and it shall not make repairs,
replacements or additions unless required by law and which are the
responsibility of Tenant under the Lease and not due to acts or neglect of
Landlord. Tenant shall not be responsible for repairs or replacements or
additions to systems external to the Premises unless due to its acts, omissions
or negligence, or those of its contractors or employees.
7.2 Structural Repairs. Landlord shall, at its expense, keep the foundation,
roof, exterior walls (excluding storefronts) and all load-bearing portions of
the Project in good repair throughout the Term. Landlord may recover from Tenant
the cost of repairs occasioned by the tortious acts or negligence of Tenant, its
agents, employees, or licensees, except to the extent that Landlord is
reimbursed therefor under any policy of insurance, or such are due in whole or
in part to the negligence of Landlord, its servants, agents, employees or
contractors. Landlord shall be neither liable nor responsible for any loss that
may accrue to Tenant or Tenant’s business by reason of Landlord’s actions in
fulfilling its obligations under the Lease unless such is due in whole or in
part to the gross negligence or intentional misconduct of Landlord. Landlord
shall undertake any repairs that are its responsibilities upon ten (10) days
prior written notice. If there is a failure to make such repairs by Landlord and
such are necessary in the reasonable judgment of Tenant, and after not less than
thirty (30) days additional written notice to landlord (except no notice shall
be required in cases of an emergency), Tenant may make such repairs and the
reasonable costs incurred by Tenant shall be payable by Landlord within thirty
(30) days of receipt of such bill; and after thirty (30) days, such costs shall
accumulate interest at the rate of ten (10%) percent per annum. Furthermore, if
Landlord fails to pay such amount to Tenant as required by the preceding
sentence, Tenant may deduct the amount of such repairs, plus interest at the
rate of ten (10%) percent per annum, from Base Rent due Landlord, provided,
however, in no event shall Tenant deduct an amount equal to more than 25% of
Base Rent in any single month.

 

Page 14



--------------------------------------------------------------------------------



 



ARTICLE 8
Tenant’s Covenants
8.1 Laws, Ordinances and General Conditions.
(a) Tenant, at its expense, shall promptly comply with applicable laws,
ordinances, orders and regulations affecting its use or occupancy of the
Premises, or any alterations it has made to the Project or the Premises.
(b) Tenant shall pay as Additional Rent any increase in the cost of insurance on
the Project as a result of any unauthorized use of the Premises by Tenant, but
such payment shall not constitute in any manner a waiver by Landlord of its
right to enforce all of the covenants and provisions of this Lease. It is
recognized that Tenant’s proposed operation and use of the Premises as a Buffalo
Wild Wings restaurant and bar shall not increase the insurance cost on the
Project.
(c) Tenant hereby indemnifies, defends, and holds Landlord, its officers,
directors, and employees harmless from and against any and all claims, demands,
liabilities, costs, expenses, and actual (but not incidental or consequential)
damages, including attorney’s fees incurred by Landlord, arising from: (i) the
negligence or willful misconduct of Tenant or its agents, employees, customers
and invitees; or (ii) any material breach or default by Tenant of this Lease; or
(iii) the breach of Tenant’s express covenants, representations, and warranties
in this Lease. In the event any action or proceeding shall be brought against
Landlord, its officers, directors, or employees by reason of any such claim,
Tenant shall defend Landlord at Tenant’s sole cost and expense by counsel
reasonably satisfactory to Landlord.
8.2 Furnishing Of Financial Statement. Upon Landlord’s written request, Tenant
shall promptly furnish Landlord, from time to time, financial statements
certified by a certified public accountant or by an officer of Tenant,
reflecting Tenant’s and any Guarantor’s current financial condition. Provided,
however, if Tenant is a publicly traded company, or its financial condition is
consolidated with a publicly traded company, Landlord shall look solely to
Tenant’s public financial statements.
ARTICLE 9
Landlord’s Covenants
9.1 Representations. Landlord covenants that it will not lease space to a use
that is in violation of the exclusive use of Tenant. Landlord covenants, agrees,
and warrants that it will not lease space to any use that is an adult bookstore,
peep show, or x-rated movie. Landlord covenants, represents, and warrants to
Tenant, as an inducement to enter into this Lease, that Tenant’s use of the
Leased Premises for a Buffalo Wild Wings restaurant with outdoor patio seating
is not in violation or breach of the terms, covenants, conditions, of any
restrictions, leases, easements, or restrictions, nor does Tenant’s use,
approved Signage Package, placement on the pylon sign(s) and monument sign(s) or
storefront design require permission or the approval from any other tenant.

 

Page 15



--------------------------------------------------------------------------------



 



9.2 Intentionally omitted.
9.3 It is expressly understood and agreed that Landlord shall use reasonable
efforts to cause any work to be done by it in a manner that does not
unreasonably interfere with Tenant’s business and operation of Tenant’s business
and shall be undertaken upon prior written notice, and at reasonable and
agreed-upon times. Furthermore, no work that is undertaken by Landlord shall
interfere with Tenant’s signage or satellite dishes. Nothing shall be done below
the surface of the ground which interferes with Tenant’s use or enjoyment of the
Premises, or above the building or roof which shall have such effect. Landlord
shall be responsible to permit and make the necessary changes and alterations to
the building as are set forth in Exhibit C, Landlord’s Work, in accordance with
permitted plans submitted to and approved by the City/Township.
9.4 Landlord represents and warrants to Tenant that there is sufficient parking
for Tenant in conformity with the Ordinances of the Township. Further, Landlord
shall designate four (4) parking spaces for carry out in front of the Leased
Premises; provided, however, that Landlord shall have no obligation to enforce
the use of said designated parking spaces.
9.5 Landlord hereby indemnifies, defends, and holds Tenant, its officers,
directors, and employees harmless from and against any and all claims, demands,
liabilities, costs, expenses, and actual (but not incidental or consequential)
damages, including attorney’s fees incurred by Tenant, arising from: (i) the
negligence or willful misconduct of Landlord or its agents, employees; or
(ii) any material breach or default by Landlord of this Lease; or (iii) the
breach of Landlord’s express covenants, representations, and warranties in this
Lease. In the event any action or proceeding shall be brought against Tenant,
its officers, directors, or employees by reason of any such claim, Landlord
shall defend Tenant at Landlord’s sole cost and expense by counsel reasonably
satisfactory to Tenant.
ARTICLE 10
Damage to Premises; Eminent Domain; Indemnity; Insurance
10.1 Destruction, Fire or Other Cause.
(a) Subject to the provisions of Subsection 10.l(b) below, if the Premises shall
be rendered untenantable by fire or other insured casualty, Landlord shall
restore the Premises (excluding Tenant’s trade fixtures and improvements) and
make them tenantable as soon as possible after receipt of the proceeds of
property insurance. Rent shall abate during the period of untenantability in
proportion to the area of the Premises rendered untenantable, and for up to
ninety (90) days after its delivery to Tenant in a repaired condition by
Landlord to allow Tenant to refixture the Premises, but in no event after the
date on which Tenant re-opens for business to the public. All such restoration
shall be completed within one hundred eighty (180) days of the date of the
casualty or Tenant shall be entitled to terminate this Lease in its sole
discretion; provided that Landlord must give Tenant written notice of the date
of delivery of the Premises in a repaired condition at least 30 days prior to
the anticipated delivery date and Tenant must give notice of such

 

Page 16



--------------------------------------------------------------------------------



 



termination to Landlord not later than the day before Landlord tenders delivery
of the Premises to Tenant in a repaired condition. Landlord shall advise Tenant
within sixty (60) days of any insured casualty whether Landlord estimates that
it can rebuild the Premises within such period of time. Tenant shall have the
right to extend such period of time for rebuilding by written notice to Landlord
from time-to-time. Notwithstanding the foregoing, Landlord shall have no
obligation to repair the Premises if the casualty is a kind or nature that is
uninsured, or if such casualty occurs less than eighteen (18) months prior to
the Termination Date or the last day of any option term, unless Tent shall first
notify Landlord that it exercises the next available option term, if any.
(b) If the Premises, or the building that the Premises are a part, shall be so
damaged by fire or other casualty that demolition or substantial reconstruction
(more than forty (40%) percent of their initial cost) is required during the
last eighteen (18) months of any Lease Term or Extended Lease Term, unless
Tenant elects to extend the Lease Term by exercise of an Option Right, then
Landlord may terminate this Lease by notifying the Tenant of such termination
within sixty (60) days after the date of such damage. Rent shall be prorated to
the date of such a termination. If Tenant extends the Lease Term, Landlord must
rebuild as required herein.
(c) Tenant shall immediately notify Landlord of the occurrence of a fire or
other casualty at the Premises and shall, at its expense, restore or replace its
personal property, fixtures and tenant improvements. There shall be no abatement
of Rent during any delay caused by the failure of Tenant to complete its
restoration and repair work unless due to acts or omissions of Landlord.
10.2 Eminent Domain. If all or any part of the Premises or any material portion
of the parking area or the entrances for egress or ingress shall be taken or
condemned by any competent authority for any public use or purpose, the Term
shall, at the sole option of Tenant, end as of the day prior to the date of any
actual taking. If the Premises may not reasonably be used for the purpose
contemplated by the Lease following any taking, Tenant, in its discretion, may
terminate this Lease. Tenant shall be entitled to funds awarded it for moving
expenses, business interruption, loss of its leasehold interest, exclusive of
Landlord’s interest, and for all costs and expenses it is entitled to under law.
If not terminated by Tenant this Lease shall otherwise remain in full force and
effect without apportionment to Tenant of any portion of the award or damages
made solely to Landlord and Landlord shall make the necessary repairs and
alterations to the extent of any award to be received by Landlord.
Notwithstanding the aforegoing, Tenant may apply for and seek its own separate
award for a partial taking as provided herein and at law. In the event of a
termination pursuant to this Section 10.2, Rent shall be apportioned to the date
of such taking.
10.3 Tenant’s Property.
(a) Landlord shall not be responsible or liable to Tenant for any loss or damage
that may be occasioned by or through the acts or omissions of persons occupying
adjoining premises or any part of the premises adjacent to or connected with the
Premises or any part of the building of which the Premises are a part, or for
any loss or damage resulting to Tenant or its property from bursting, stoppage
or leaking of water, gas, sewer pipes or for any damage or loss of property
within the Premises from any cause whatsoever.

 

Page 17



--------------------------------------------------------------------------------



 



(b) Tenant shall maintain an all risk policy of insurance for injury to persons
and property and, in addition, all plate glass upon or appurtenant to the
Premises, to the extent of their replacement cost, which policy of insurance
shall contain a clause or endorsement under which the insurer waives, or permits
the waiver by Tenant, of rights of subrogation against Landlord, and its agents,
employees, customers, invitees, guests, or licensees, with respect to losses
payable under such policy. Landlord and Tenant shall provide to the extent
possible, waivers of subrogation for claims covered by any policies of
insurance, notwithstanding that such damage may result from the negligence or
fault of the other, or its agents, employees, customers, invitees, guests, or
licensees. Any deductible amount included in such policy shall be treated as
though it were recoverable under the policy.
10.4 Insurance. By this section, and by the applicable portions of Section 10.3
above, Landlord and Tenant intend that the risk of loss or damages as described
shall be borne by responsible insurance carriers to the extent provided.
(a) Landlord shall insure the Project against loss or damage under a policy or
policies of casualty insurance. Such policies shall include a waiver of
subrogation clause or endorsement similar to that required of Tenant in
Section 10.3(b) above. Landlord shall maintain fire and extended coverage for
the full replacement value of the Premises and Project. Tenant shall be named as
an additional insured on all liability policies of Landlord with respect to acts
or omissions or occurrences within the Common Areas. The insurance policy shall
provide thirty (30) days prior written notice to Tenant of any change or
alteration as well as cancellation. Landlord’s insurance shall have, as a
minimum single limit, liability of One Million Dollars per occurrence and
coverages for completed operations, contractual liability, and indemnification,
and name Tenant as an additional insured against all claims, demands, or actions
for injury, death, property damage, or occasioned by acts or omissions of
Landlord. The same insurance requirements under Section 10.4(b) below for Tenant
shall also be applicable to Landlord. Both Landlord’s and Tenant’s insurance
shall have, to the extent attainable, waiver of subrogation in favor of the
other.
(b) Tenant shall maintain workers’ compensation insurance covering all of its
employees to at least the statutory limit set forth under Michigan law, liquor
liability insurance as required under Michigan Law, and a policy of general
public liability insurance in an amount at least equal to One Million Dollars
($1,000,000.00) single limit coverage for property damage, bodily injury or
death, and an excess or umbrella liability policy that extends such coverage to
at least Three Million Dollars ($3,000,000.00). Such policies of general public
liability insurance shall name Landlord as an additional insured. Tenant’s
policies shall provide by endorsement or otherwise that such insurance may not
be canceled, terminated, amended, or modified for any reason whatsoever, except
upon thirty (30) days’ prior written notice to Landlord and Tenant. Prior to the
time such workers’ compensation, liquor liability and general public liability
insurance is first required to be carried by Tenant, and thereafter at least
fifteen (15) days prior to the expiration of any such policy or when requested
in writing by Landlord from time to time, Tenant shall deliver either duplicate
originals of the aforesaid policies or a certificate evidencing such insurance
coverage. If a certificate is provided, it shall contain a statement
substantially in the form of the immediately preceding sentence.

 

Page 18



--------------------------------------------------------------------------------



 



ARTICLE 11
Default and Remedies; Termination and Surrender
11.1 Landlord’s Remedies. If Tenant shall fail to make any payment of any Rent
due hereunder within seven (7) days of its due date, or if Tenant shall fail to
perform any of the other covenants or conditions which Tenant is required to
observe and perform under this Lease for a period of thirty (30) days following
written notice of such failure, or if the interest of Tenant in this Lease shall
be levied upon under execution and not removed or stayed within thirty (30)
days, or if any petition shall be filed by or against Tenant in a court of
bankruptcy which is not removed within forty-five (45) days, or if Tenant shall
be declared insolvent according to law or make an assignment for the benefit of
creditors or petition for or enter into an arrangement with creditors that is
not removed within forty-five (45) days, or if Tenant shall abandon and vacate
the Premises during the Term of this Lease, or if Tenant shall dissolve, then
Landlord may, but need not, treat the occurrence of any one or more of the
foregoing events as a default under this Lease, and thereupon may, at its
option, with notice and demand to Tenant as required by law, have the
following-described remedies in addition to other rights and remedies provided
at law or in equity. If Tenant has expeditiously undertaken, and is diligently
attempting to cure a non-monetary default and continuously proceeding to that
goal, then the cure period shall be extended to sixty (60) days following
written notice of such failure, but only if such non-monetary default is capable
of being cured within that period.
(a) Terminate Tenant’s right of possession and repossess the Premises in a
district court summary proceeding action and without terminating this Lease. For
the purposes of such reletting, and at Tenant’s expense, Landlord may list the
Premises with a broker and may make such repairs or physical changes in or to
the Premises as may be necessary. Until the Premises are relet, Tenant shall pay
to Landlord the amount due to be paid by Tenant as such Rent becomes due under
the Lease without acceleration as provided herein. If the Premises are relet and
a sufficient sum shall not be realized from the reletting, after payment of all
costs and expenses of such repairs and expenses of readying the Premises for the
next tenant, and the expenses of such reletting and the collection of Rent
occurring therefrom, to satisfy the Rent herein provided to be paid during the
remainder of the initial Term, Tenant shall satisfy and pay any such deficiency
as and when such Rent becomes due under the Lease. Tenant agrees that Landlord
may file suit to recover sums falling due under the terms of this paragraph from
time to time and that any suit or recovery of any portion due Landlord hereunder
shall be no defense to any subsequent action brought for any amount not
theretofore reduced to judgment in favor of Landlord. Any election of Landlord
upon an event of uncured default after written notice must be preceded with all
notices and appropriate requirements as provided by law. All remedies of
Landlord must comply with the requirements of the Summary Proceedings Act of the
State of Michigan, and shall not include consent to self help. Landlord shall
use its reasonable efforts to mitigate damages, including good faith efforts to
re-lease the Premises,. Landlord’s collection of rents, in the event of a
reletting, shall be used to diminish any liability of Tenant.

 

Page 19



--------------------------------------------------------------------------------



 



(b) if Tenant shall fail to cure such default within the time provided in this
Lease or immediately if such default requires emergency action, Landlord may
(but shall not have an obligation or requirement to do so), in addition to its
other legal and equitable remedies, cure such default for the account of and at
the cost and expense of Tenant, and the sums so expended by Landlord, including
reasonable legal fees, shall be deemed to be additional Rent and shall be
immediately due and payable by Tenant but in no event later than the day when
Rent shall next become due and payable.
(c) Enforce all such other remedies as may be available in law or in equity.
11.2 Termination; Surrender of Possession.
(a) Upon the expiration or termination of this Lease, whether by lapse of time,
operation of law, or pursuant to the provisions of this Lease, Tenant shall,
within ten (10) business days of such event:
(i) Deliver the Premises in the condition required under the Lease (other than
as contemplated by Section 7.1 above), ordinary wear and tear excepted and
damage covered by Landlord’s insurance, remove all of its personal property and
trade fixtures from the Premises and the Project and repair any damage caused by
such removal and render the Premises with no openings to the elements;
(ii) Surrender possession of the Premises to Landlord in broom clean condition
and as otherwise required by this Lease; and
(iii) Upon the request of Landlord, at Tenant’s cost and expense, remove from
the exterior and interior of the Premises and the Project all signs, TV antennae
and satellite dishes, symbols and trademarks which are connected with or
associated specifically with Tenant’s business and repair any damages to the
Premises caused by such items or their removal.
(b) If Tenant shall fail or refuse to deliver the Premises as hereinabove
provided, Landlord may do so and recover its costs from Tenant for so doing. If
Tenant shall fail or refuse to comply with Tenant’s duty to remove all personal
property and trade fixtures from the Premises within twenty (20) days from the
expiration or termination of this Lease, the parties hereto agree and stipulate
that Landlord may, at its election, treat such failure as Tenant has abandoned
such property. In such event, Landlord may keep or remove, store, discard, or
otherwise dispose of all or any part of such property in any manner that
Landlord shall choose, without incurring liability to Tenant or to any other
person or entity, subject to any Subordination Agreement entered into by
Landlord with Tenant’s lender. Should Tenant or its lender with respect to the
fixtures and equipment fail to remove such property upon, or within twenty
(20) days after termination or expiration of the Lease or as agreed upon, then
Landlord shall be relieved of any further responsibility.
11.3 Holding Over. If Tenant shall remain in possession of the Premises, or any
part thereof, after the termination or expiration of this Lease, Tenant shall
become a month-to-month Tenant whose estate may be terminated by thirty
(30) days prior written notice. Tenant shall, however, pay Landlord one and
one-half (11/2) times the amount of Rent which would have been due for a like
period of occupancy during the preceding month of the Lease Term hereof. The
provisions of this clause shall not operate as a waiver by Landlord of any right
it may otherwise have. However, Tenant’s right to remove its equipment and
fixtures shall be governed as set forth above even if the Lease ceases.

 

Page 20



--------------------------------------------------------------------------------



 



11.4 Assignment and Subletting. Except as provided herein, Tenant shall not,
without the prior written consent of Landlord, which shall not be unreasonably
withheld, delayed or conditioned, assign this Lease, assign or sublet the
Premises or any part thereof, or permit the use of the Premises by any party
other than Tenant and its employees. Notwithstanding the foregoing, Tenant may
assign the Lease or sublet the Premises to a holding company or subsidiary
company of the Tenant or one of Tenant’s affiliates, an associated or affiliated
company of Tenant, another franchisee of Buffalo Wild Wings, the acquirer of a
majority of the Tenant’s other locations or a lending institution in connection
with a financing of Tenant’s business or the business operations of Tenant’s
franchisee, without the prior consent of the Landlord, provided that prior
written notice is given to Landlord (See Appendix C). Such assignment or
subletting shall not alter Tenant’s responsibility to Landlord under this Lease.
Further, Tenant shall have the right without such Consent to assign the Lease to
Landlord’s Franchisor pursuant to Appendix C attached. Landlord agrees to accept
Rent from the Tenant, its assignee or subtenant.
11.5 Bankruptcy.
(a) If following the filing of a petition by or against Tenant in a bankruptcy
court, Landlord shall not be permitted to terminate this Lease as hereinabove
provided because of the provisions of Title 11 of the United States Code
relating to Bankruptcy, as amended (the “Bankruptcy Code”), then Tenant
(including Tenant as Debtor-in-Possession) or any trustee for Tenant agrees to
promptly petition the bankruptcy court, to assume or reject this Lease, in its
entirety, in accordance with the Bankruptcy Act.
(b) Tenant or any trustee for Tenant may only assume this Lease if (i) it cures
or provides adequate assurance that the trustee will promptly cure any default
hereunder, (ii) it compensates or provides adequate assurance that the Tenant
will promptly compensate Landlord for any actual pecuniary loss to Landlord
resulting from Tenant’s default, and (iii) it provides adequate assurance of
future performance under this Lease by Tenant including, but not limited to the
payment of a security deposit to Landlord equal to not less than three times
monthly Base Rent, all as provided in 11 USC §365(b)(1). In no event after the
assumption of this Lease by Tenant, or any trustee for Tenant, shall any
then-existing default remain uncured for a period in excess of thirty (30) days.
Adequate assurance of future performance of this Lease shall include, without
limitation, adequate assurance: (i) of the source of Rent required to be paid by
Tenant hereunder; and (ii) that assumption or permitted assignment of this Lease
will not breach any provision hereunder.
In the event of any conflict, the Bankruptcy Act shall control.

 

Page 21



--------------------------------------------------------------------------------



 



11.6 Remedies Cumulative.
(a) The failure of either party to enforce any covenant or condition of this
Lease shall not be deemed a waiver thereof or of the right of either party to
enforce each and every covenant and condition of this Lease. No provision of
this Lease shall be deemed to have been waived unless such waiver shall be in
writing and signed by the person against whom the waiver is claimed.
(b) All rights and remedies of Landlord under this Lease shall be cumulative,
and none shall exclude any other rights or remedies allowed by law.
11.7 Expenses of Enforcement. The losing party shall pay all reasonable
attorneys’ fees and expenses incurred by the winning party in enforcing any
provision of this Lease.
ARTICLE 12
Access to Premises
12.1 Access to Premises. Landlord shall have the right, upon reasonable prior
notice, to enter upon the Premises at all reasonable business hours for the
purpose of inspecting them or making such repairs or alterations as it is
obligated to make under the terms of this Lease or which Landlord may elect to
perform, following Tenant’s failure to do so. Repairs shall be made, and
alterations as are the requirement of Landlord, in such a manner that they do
not unreasonably interfere with Tenant’s operation of the Premises or its quiet
enjoyment. Repairs by either Landlord or Tenant on behalf of the other shall be
made in a manner only upon prior notice and only if the other party fails to
undertake such repairs that are its obligations upon notice as provided in
Section 9.3.
The Landlord shall have the right to enter the Premises at reasonable hours on
reasonable notice to show them to prospective purchasers and mortgagees,
however, such shall be in a manner that does not interfere with the operation of
the business and shall not include entry into the kitchen and other areas if
such entry would be a violation of health codes or would create a hazard in the
operation of the business.
Except as expressly provided in this Lease, in no event may Landlord enter the
Premises without the consent of Tenant unless there is an absolute emergency;
such consent shall not be unreasonably withheld, conditioned or delayed.
Throughout the Term, Landlord shall have the right to enter the Premises at
reasonable hours on reasonable notice for the purpose of showing them to
prospective purchasers or mortgagees and, during the last six months of the Term
or during any period of Tenant default which remains uncured for more than sixty
(60) days, to prospective tenants.
If Tenant is not present to open and permit an entry into the Premises, Landlord
or Landlord’s agents may enter the same whenever such entry may be reasonably
necessary in event of an emergency to protect life or property. In no event
shall the obligations of Tenant hereunder be affected by any such entry.

 

Page 22



--------------------------------------------------------------------------------



 



ARTICLE 13
Miscellaneous
13.1 Notices.
All notices, bills or statements required hereunder shall be in writing and
shall be deemed to have been given if either delivered personally or mailed by
certified or registered mail, return receipt requested, or by FedEx or similar
nationally recognized courier service, to the parties at their addresses as set
forth below. The addresses specified for notices herein may from time to time be
changed by the written notice of one party to the other.

     
Landlord:
  Chesterfield Development Company, LLC
1717 Stutz
Troy, MI 48084
 
   
Copy to:
  Steven D. Sallen, Esq.
Maddin, Hauser, Wartell,
Roth & Heller, P.C.
28400 Northwestern Hwy.
Suite 300
Southfield, MI 48034
 
   
Tenant:
  AMC Chesterfield, Inc.
Attn: T. Michael Ansley
21751 W. Eleven Mile Rd., Suite 208
Southfield, MI 48076
 
   
Copy to:
  Mark J. Burzych, Esq.
Fahey Schultz Burzych Rhodes PLC
4151 Okemos Road
Okemos, MI 48864

13.2 Effect of Submission. The submission by Landlord of the within Lease for
execution by Tenant shall confer no rights nor impose any obligations, including
brokerage obligations, on any party unless both Landlord and Tenant shall have
executed this Lease and duplicate originals thereof shall have been delivered to
the respective parties. If Tenant executes this Lease and submits it to
Landlord, such submission shall constitute an offer to Lease, which shall be
irrevocable for thirty (30) days.
13.3 Litigation. Landlord and Tenant do hereby waive trial by jury in any
action, proceeding or counterclaim brought by either against the other upon any
matters whatsoever arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises, or any claim or injury or damage or
both. It is further mutually agreed that if Landlord commences any summary
proceeding for nonpayment of any Rent, Tenant will not interpose any
counterclaim in any such proceeding (unless it is a compulsory counterclaim);
provided, however, that the foregoing shall not constitute a waiver of Tenant’s
right to bring a separate action for any claim Tenant may have.

 

Page 23



--------------------------------------------------------------------------------



 



13.4 Governing Law; Invalidation. This Lease shall be governed by and construed
in accordance with the laws of the State of Michigan that are applied to leases
made and to be performed in that state. The invalidation of one or more terms of
this Lease shall not affect the validity of the remaining terms.
13.5 Headings. The headings contained herein are for convenience only and shall
not be used to define, explain, modify or aid in the interpretation or
construction of the contents hereof.
13.6 Amendment. This Lease represents the entire agreement between the parties.
No oral or written, prior or contemporaneous agreements shall have any force or
effect, and this Lease may not be amended, altered or modified unless done so by
means of a written instrument signed by both parties.
13.7 Subordination; Attornment; Estoppel Certificate.
(a) This Lease shall, at the sole option of Landlord or its lenders, be subject
and subordinate to the interest of the holders of any notes secured by mortgages
on the Project or the Premises, now or in the future, and to all ground or
underlying leases and to all renewals, modifications, consolidations,
replacements and extensions thereof. While the provisions of this section are
self-executing, Tenant shall execute such documents as may be reasonably
required by Landlord or any mortgagee to affirm or give notice of such
subordination. In turn for such execution of documents, Tenant shall be entitled
to receive a satisfactory non-disturbance agreement from each such lender
whereby the lender agrees to recognize Tenant’s rights under this Lease
following foreclosure or event of a deed in lieu of foreclosure, so long as
Tenant is not in default hereunder. Furthermore, it is recognized that Tenant
shall finance its equipment and fixtures, including bars, ovens, refrigerators,
walk-in coolers, range hoods, entertainment equipment including video and
acoustical equipment, and that such do not form part of the leasehold premises
and are trade fixtures of Tenant, and are subject to the security interest by
Tenant’s lender and shall not be subordinated to Landlord and any Mortgages of
Landlord.
(b) At the request of Landlord, Tenant shall within ten (10) days deliver to
Landlord, or anyone designated by Landlord, a certificate stating and certifying
as of its date (i) the date to which Rent and other charges under this Lease
have been paid; (ii) whether or not there are then existing any setoffs or
defenses against the enforcement of any of the agreements, terms, covenants or
conditions hereof on the part of Tenant to be performed or complied with (and,
if so, specifying the same); (iii) if such be true, that this Lease is
unmodified and in full force and effect and that Landlord is not in default
under any provision of this Lease (or if modified, setting forth all
modifications, and if Landlord is in default, setting forth the exact nature of
such default); and (iv) such other information as Landlord may reasonably
request in connection with the Landlord-Tenant relationship established by this
Lease. Landlord agrees to deliver the same required statement to Tenant and
anyone designated by Tenant within the same time and manner. Further, Tenant
will agree to attorn to any lender or subsequent purchaser of Landlord provided
that such recognizes Tenant’s quiet enjoyment and rights under the Lease. Any
amendment to the Lease shall be binding upon any subsequent purchaser or lender.
Any notice and cure provisions of a lender must correspond to Landlord’s and not
require any more than 15 days additional time to cure thereafter. The
Subordination and Attornment Agreement shall comply with the reasonable
requirements of Tenant’s lender.

 

Page 24



--------------------------------------------------------------------------------



 



(c) Tenant agrees to give any Mortgagee(s), by registered mail, a copy of any
notice of default served upon the Landlord, provided that prior to such notice,
Tenant has been notified, in writing (by way of Notice of Assignment of Rents
and Leases, or otherwise), of the address of such Mortgagee(s). Tenant further
agrees that if Landlord shall have failed to cure such default within the time
provided for in this Lease, then the Mortgagee(s) shall have an additional
thirty (30) days within which to cure such default or, if such default cannot be
cured within that time, then such additional time as may be necessary if within
such thirty (30) days, any Mortgagee has commenced and is diligently pursuing
the remedies necessary to cure such default, (including, but not limited to,
commencement of foreclosure proceedings, if necessary, to effect such cure) in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued.
13.8 Light or Air Rights. No rights to light or air over any property, whether
belonging to Landlord or any other person, are granted to Tenant under this
Lease.
13.9 Successors and Assigns. The covenants, conditions, and agreements contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except to the extent prohibited by Section 11.4 above, their respective
successors and assigns.
13.10 Covenants and Conditions. All covenants and conditions contained in this
Lease are independent of one another. All of the covenants of Tenant contained
herein shall, at the option of Landlord, be construed as both covenants and
conditions.
13.11 Sale or Transfer of Project or Premises. Upon any sale or transfer,
including any transfer by operation of law, of the Project or the Premises,
Landlord shall be relieved of all subsequent obligations and liabilities under
this Lease but not prior liabilities or obligations.
13.12 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated Rent, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment as
Rent be deemed in accord and satisfaction, and Landlord shall accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy in this Lease as provided.
13.13 Brokers. Landlord shall pay a commission to Howard Schwartz Commercial
Real Estate, LLC equal to five percent (5%) of the aggregate Base Rent for the
first five (5) years of the Term and two and one-half percent (2.5%) of the
aggregate Base Rent for the second five (5) years of the Term “Brokerage
Commission.” The Brokerage Commission shall be paid as follows: one-half to be
paid upon execution of the Lease and removal of any contingencies and one-half
to be paid upon Tenant’s opening of business. In the event Tenant does not open
for business, Howard Schwartz Commercial Real Estate, LLC shall return the first
half of the commission within ten (10) days. No commission shall be paid on
options. Other than Howard Schwartz Commercial Real Estate, LLC, Tenant and
Landlord represents and warrants that it has dealt with no broker in connection
with this lease. Each party indemnifies and agrees to hold harmless the other
party, and at the other party’s option defend the other party, from and against
any and all liabilities, including, without limitation, reasonable attorneys’
fees, arising from a claim by any broker claiming through the indemnifying
party.

 

Page 25



--------------------------------------------------------------------------------



 



13.14 Liability Joint and Several. If Tenant is more than one person, each of
their obligations under this Lease shall be joint and several.
13.15 Net Lease. It is the intention of the parties that this Lease shall be
what is commonly known as a “net-net-net” or “carefree” Lease and Landlord’s
obligations shall be limited to those it has specifically undertaken herein.
13.16 Recording. Tenant shall not record this Lease, but may record a Memorandum
of this Lease provided that the form and content thereof is first approved in
writing by Landlord, which consent shall not be unreasonably withheld, condition
or delayed, and Tenant shall, at its sole cost, promptly discharge of record any
such Memorandum of Lease upon expiration or termination of this Lease.
IN WITNESS WHEREOF, this Lease has been executed as of the day and year first
above written.

          WITNESSES:   LANDLORD:
 
            Chesterfield Development Company, LLC
 
       
/s/ Michaelle Sacka
  By:   /s/ John Damico
 
       
Michelle Sacka
      John Damico
Its: Manager
 
            TENANT:
 
            AMC Chesterfield, Inc.
 
       
/s/ Heidi L. Verardi
  By:   /s/ T. Michael Ansley
 
       
Heidi L. Verardi
      T. Michael Ansley
 
      Its: President

     
Exhibit A — Legal Description
  Exhibit C — Landlord’s Work
Exhibit B — Site Plan
  Exhibit D — Guaranty
Exhibit B-1 — Layout
   

 

Page 26



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
A PARCEL OF LAND LOCATED IN AND BEING A PART OF THE SOUTH 1/2 OF SECTION 17,
T.3N., R.14E., CHESTERFIELD TOWNSHIP, MACOMB COUNTY, MICHIGAN, BEING MORE
PARTICULARLY DESCRIBED AS: COMMENCING AT THE INTERSECTION OF THE CENTERLINE OF
GRATIOT AVENUE AND THE SOUTH LINE OF SAID SECTION 17, SAID POINT BEING
N86‘40’56“W” 1501.93’ FROM THE SOUTH ONE—QUARTER CORNER OF SECTION 17; THENCE
N31‘14’22“E” 412.67’ ALONG THE CENTERLINE OF GRATIOT AVENUE AS MONUMENTED;
THENCE S58‘45’38“E” 60.00’ TO THE EASTERLY LINE OF GRATIOT AVENUE AS MONUMENTED.
ALSO BEING THE POINT OF BEGINNING; THENCE N31‘14’22“E” 1052.93’ ALONG SAID LINE
OF GRATIOT TO A FOUND ORIGINAL CONCRETE MONUMENT AT THE SOUTHWEST CORNER OF LOT
12 OF “SUPERVISOR’S PLAT NO. 18” (L.18, P.45 MACOMB COUNTY PLAT RECORDS); THENCE
S89‘01’20“E” 666.90’ ALONG THE SOUTHERN LINE OF SAID “SUPERVISOR’S PLAT NO. 18”
TO A FOUND IRON ROD (PS #19835) AT THE SOUTHEASTERN CORNER OF LOT 13 OF SAID
SUBDIVISION; THENCE S88‘45’50“E” 126.20’; THENCE S1‘33’00“W” 572.66’ TO A FOUND
IRON ROD (PS #19835); THENCE S88‘27’00“E” 30.46’ TO A FOUND IRON ROD (PS
#19835); THENCE S1‘33’00“W” 389.81’ TO A FOUND IRON ROD (PS # 16052); THENCE
N88‘27’00“W” 60.00’ TO A FOUND IRON ROD (PS #15405); THENCE S1‘33’00“W” 261.06’;
THENCE 80.44’ ALONG A CURVE TO THE RIGHT (CENTRAL ANGLE = 0-18-36, R = 14866.73.
TAN = 40.22, CHORD BEARING N86‘57’30“W” 80.44) ALONG THE NORTHERN LINE OF 23
MILE ROAD (M—29) AS DEFINED IN WARRANTY DEED L.1307, P.543 MCR; THENCE
N58‘56’17“W” 526.80’ TO A FOUND IRON PIPE (PS #26467); THENCE S04‘12’30“W”
240.26’ TO A FOUND IRON PIPE (PS #26467); THENCE ALONG SAID NORTHERN LINE OF 23
MILE ROAD N85‘47’42“W” 226.00’; THENCE N43‘49’12“W” 134.92’; THENCE N79‘54’36“W”
145.86’; THENCE N58‘45’38“W” 308.53’ TO THE POINT OF BEGINNING.
CONTAINING 27.8097 ACRES OF LAND.

 

Page 27



--------------------------------------------------------------------------------



 



EXHIBIT B
SITE PLAN
(SITE PLAN) [c93420c9342001.gif]

 

Page i



--------------------------------------------------------------------------------



 



EXHIBIT B-1
LAYOUT
(FLOOR PLAN) [c93420c9342002.gif]

 





--------------------------------------------------------------------------------



 



EXHIBIT C
PLANS AND SPECIFICATIONS FOR LANDLORD’S WORK
In preparing the Premises for Tenant’s occupancy, Landlord shall, at Landlord’s
expense, perform the services and provide the materials necessary to provide the
Premises as listed below. Tenant shall only be responsible for construction of
those items that are designated as Tenant’s Responsibility. Tenant will utilize
existing utilities wherever possible.

     
Walls:
  Landlord’s responsibility (existing). Exterior walls shall be constructed in
accordance with all applicable local building codes and standards, and shall be
properly insulated and waterproof.
 
   
 
  Tenant shall be responsible to coordinate with Landlord’s contractor all of
the Tenant’s work (mechanical, electrical, etc.) to be installed within walls
(by Tenant) constructed by Landlord so as not to delay the completion of the
Landlord’s work.
 
   
 
  Landlord’s responsibility (existing). Demising walls — Interior partitions
dividing Premises to be constructed of 6” metal stud framing to underside of
roof deck installed on floor slab provided by Landlord. Gypsum board on both
sides, (fire rated where required by Building Code, taped and sanded) all
provided by Landlord and shall meet all applicable local building codes and
standards. Existing conditions to be accepted where applicable, as per Tenant’s
plans.
 
   
Insulation:
  Landlord’s responsibility. Landlord to put insulation on all walls as well as
the demised interior walls.
New Construction: Vapor barrier to be applied to the pad underneath the slab.
Existing Construction: The slab shall be delivered in “as is” condition provided
it is not fractured or cracked. Existing conditions to be accepted where
applicable.
 
   
Toilets:
  Landlord’s responsibility. (existing). Two (2) men’s stalls and one (1) men’s
urinal in Men’s bathroom. Three (3) stalls in women’s bathroom.
 
   
Ceiling:
  Landlord’s responsibility. Exposed underside of steal roof deck on exposed
steel structural members and steel joists (painted). Exposed and unpainted
“Shell” building mechanical, electrical and plumbing elements.
 
   
Interior Lighting Fixtures:
   
 
   
Floors:
  Landlord’s responsibility.
New Construction: Tenant to receive Tenant allowance credit.

 

Page i



--------------------------------------------------------------------------------



 



     
 
  Existing Construction: Compacted sand fill graded to within +/- 0.1 foot to an
elevation of four inches (4”) below finish floor. Concrete floor slab shall be
smooth and level, to be provided by Landlord per Buffalo Wild Wings plans.
 
   
Frame:
  Landlord’s responsibility (existing). A structural frame, foundations and roof
deck designed to carry the following allowable live loads per square foot:
 
   
 
 
a.    First Floor (on grade): 100 lbs per sq. ft.
 
   
 
 
b.   Roof: 30 lbs. per sq. ft. snow load; 3 lbs. per sq. ft. superimposed load
for ceiling, ductwork, TV’s, etc.
 
   
Roof:
  Landlord’s responsibility (existing). A single ply membrane roof of bonded
type construction on insulated deck with a “U” factor of 0.09.
 
   
Space Height:
  Landlord’s responsibility (existing). The maximum clear heights measured
between the finished floor slab and finished ceiling in Tenant Leased Spaces
shall be fourteen feet (14’-0”) minimum. Existing conditions to be accepted
where applicable.
 
   
Basements and Mezzanines:
  Not permitted.
 
   
Front Exterior:
  Landlord’s responsibility. An exterior façade constructed of varied design and
materials shall extend across the entire building above Tenant’s storefront
area. Landlord to provide blocking and junction box for Buffalo Wild Wings signs
and wedge lighting as well as a double entry storefront opening, all doors,
windows and glass and operating garage doors pursuant to Tenant’s
specifications. Design according to Buffalo Wild Wings Trade Dress and/or
subject to approval by Buffalo Wild Wings Corporate Office.
 
   
Electrical:
  Landlord’s responsibility. A central transformer will be provided with
electrical conduit to the Premises. Electrical power will be furnished at 1,000
Amps, 120/208 Volt 4 wire 3 phase, circuit breakers and panels and individually
metered at central metering locations. Existing conditions acceptable if
reasonable to Tenant’s plan. Feeders from meter to a fused disconnect switch to
be furnished and installed by Landlord. Conduit to the Premises shall be
provided by Landlord at a location determined by Tenant’s Architect. Tenant will
evaluate Landlord’s current location and work with it, if possible. This shall
include, but not be limited to, tenant’s decorative exterior lighting and
signage and all other Landlord approved elements.
 
   
 
  Landlord’s responsibility (existing). Landlord to provide and install building
mounted lighting as required to illuminate the site and public areas.

 

Page ii



--------------------------------------------------------------------------------



 



     
Telephone:
  Landlord’s responsibility. Access/conduit shall be provided to the Tenant
space for telecommunications wiring from the local service provider’s
demarcation point. Incoming feeders to project central distribution backboards,
at locations designated by Tenant. Empty conduit systems, with pull strings, to
the Premises shall be provided by Landlord.
 
   
HVAC:
  Landlord Responsibility. Roof mounted equipment, Heating, Ventilation and
Cooling Units will be supplied and installed by Landlord. Gas and electrical
service to the building HVAC units will be provided by Landlord and connected to
metering systems to be furnished by Landlord. Roof top mounted equipment will be
units per Buffalo Wild Wings specifications or Tenant approved specifications,
and Landlord will furnish forty-five (45) tons of cooling. All wiring controls
and distribution to be performed at Landlord cost per Tenant’s plan. Duct work
to be installed by Tenant at Tenant’s cost. Lennox 40 ton rooftop mounted unit,
distributive ductwork with diffusers every 200 SF laid out as defined by Tenant
specs.
 
   
 
  Tenant’s responsibility. Tenant shall provide other cooling or ventilation
equipment for its operation as a restaurant including all fire dampers, fire
suppression requirements of its own equipment and any fire control requirements
as a result of the Tenant’s use and occupancy. Tenant’s work shall conform to
all applicable codes and rules pertinent to Tenant’s use of the Premises.
 
   
Meters:
  Landlord’s responsibility. Shall be separately provided for all utilities
running into Tenant’s space. Tenant shall be responsible for all utilities
consumed in the Leased Premises. The Landlord will provide the required electric
service. Utility services provided by Landlord include water (minimum 2” line,
55 psi), sanitary sewer (minimum 4” line), electric and telephone. Landlord will
also provide any required utility meters for the Leased Premises and all
cabinets including all panels and MDP and CT cabinets.
 
   
Water:
  Landlord’s responsibility. On site water supply mains (separate for domestic
and fire protection), shut-off valves and fire hydrants will be provided by the
Landlord. The Landlord will provide domestic water branch lines stubbed into the
Premises at a point to be determined by Tenant.
 
   
Fire Sprinklers:
  Landlord’s responsibility. The interior fire protection system main will be
stubbed above the Premises at a point to be determined by Tenant’s architect and
distribution points shall be determined by Tenant’s architect per Tenant’s
specifications.

 

Page iii



--------------------------------------------------------------------------------



 



     
Sanitary and Storm Sewers:
  Landlord’s responsibility. Sanitary and storm mains to serve the Project and
Property.
 
   
 
  Tenant’s responsibility. Existing Construction: Tenant shall be responsible
for grease traps, etc. as required per all applicable governing authorities
prior to connecting to the sanitary line.
 
   
Gas:
  Landlord’s responsibility. Gas service lines will be provided to meter
locations as determined by Tenant. Landlord shall extend gas service lines to
the Premises. Tenant shall make every effort to work with existing gas
connection pursuant to Tenant’s plans. Landlord shall deliver an LOD showing all
utility connections.
 
   
Exterior Sign:
  Exterior sign lights on the building for Tenant’s exclusive use are not wired
to the house meter — wired and controlled by Tenant. Tenant and Landlord will
cooperate to incorporate standard Buffalo Wild Wings Trade Dress to exterior
with associated façade, signage and awnings. Subject to Chesterfield Township
approvals, the plans will be submitted by Tenant to Landlord for approval which
may not be unreasonably withheld or delayed. Landlord to provide all electrical
service to Tenant’s signage and lighting to Tenant’s fixtures at the façade. See
Exhibit B, attached.
 
   
Interior Finishes:
  Other than those described herein as Landlord’s Work or obligation, shall be
provided by Tenant as specified on Tenant finish drawings.
 
   
Service Doors:
  Landlord’s responsibility. Service door(s) per Tenant space and required Exit
doors, in exterior building walls, will be installed by Landlord per Tenant’s
specifications. Hollow metal door and frame, no vision panel; with commercial
grade hardware consisting of a surface mounted door closer, 1 1/2 pairs of
butts, one lockset with exterior cylinder. The Tenant’s preferred location will
be used where timely notification (prior to commencing construction of exterior
walls) is given to the Project Architect. DBL 3’ 0” door existing.
 
   
Common Areas:
  Landlord responsibility. Landlord will construct parking lots, driveways,
roads, landscaping and all other areas deemed common areas in a class A shopping
center pursuant to the approved site plan attached. Landlord shall also provide
Tenant with a staging area for two existing (2) eight (8) yard dumpsters for the
use of the restaurant. If Tenant needs additional exclusive dumpsters, Landlord
will provide staging area and Tenant will provide the additional dumpsters and
corresponding additional screening.
 
   
 
  Tenant responsibility. Landlord shall permit Tenant to install a grease
rendering container as may be required for restaurant use.

 

Page iv



--------------------------------------------------------------------------------



 



     
 
  Tenant responsibility. Landlord shall permit Tenant to install up to four
(4) small satellite dishes, or any greater number required by Tenant on the roof
in an inconspicuous location at the rear side of the building underneath coping
at the roof line, if possible; or on the rear side of the building on the back
wall, if possible; or on the roof. If roof penetration is necessary, Landlord’s
roofing contractor shall install roof penetrations. Tenant will consider placing
equipment on parapet wall if possible.
 
   
 
  Landlord responsibility. Landlord shall permit Tenant to use the outdoor patio
area exclusively for a seating area and bar area (as permitted by local laws and
regulations) for food and beverage service.
 
   
 
  Landlord responsibility. Landlord shall, at its sole cost, provide the
concrete pad and access doors to the outdoor patio area. Tenant shall provide
and install the patio fencing consistent with Tenant’s Exterior Trade Dress.
 
   
 
  Landlord responsibility. Landlord shall designate a “No Building Area” on the
Site Plan parking area, including three (3) designated parking spaces.
 
   
Impact Fees:
  Landlord’s responsibility. Landlord shall pay all, if any, restaurant impact
fees associated with infrastructure and water and sewer capacity fees (often
referred to as Tap Fees) for a sit-down restaurant in the Township of
Chesterfield, if such should be required by the Township or Macomb County.
 
   
Tenant Improvement Allowance:
  Landlord agrees to pay to Tenant $30.00 per square foot for the Tenant
Improvement Allowance for the Premises upon the completion of all improvements
above the Standard Interior Finish. The Tenant Improvement Allowance shall be
paid one-half (1/2) for Tenant’s construction with receipt of permit for
commencement of construction and one-half (1/2) within thirty (30) days
following Tenant’s completion of construction and furnishing waivers and release
of all liens.
 
   
 
  Tenant may elect to hire its own contractor(s) to make Tenant Improvements to
the Premises with plans permitted by Chesterfield Township and approved by
Landlord. Upon completion of any work by Tenant or its contractors, a waiver and
release of lien(s) will be provided to Landlord.
 
   
Architectural Plans:
  Tenant’s responsibility. Tenant shall hire a registered architect to prepare
plans for permitting the interior construction and build-out by the Township of
Chesterfield, all subject to the reasonable approval of the Landlord prior to
the commencement of any Tenant Improvements.

 

Page v



--------------------------------------------------------------------------------



 



     
 
  Landlord’s responsibility. Landlord shall provide Tenant with an “as-built”
survey in PDF and CAD format to confirm dimensions and square footage of the
Premises and Project within 30 days of Lease execution.
 
   
Permits:
  Landlord’s responsibility. The Landlord shall be responsible to permit and
construct the Building shell as provided herein and the Lease, including all
corresponding building construction permit fees for Landlord’s Work only.
 
   
Survey:
  Landlord’s responsibility. Landlord to furnish tenant with an “as built”
survey and corresponding legal description.
 
   
Parking Areas and Zoning:
  Landlord’s responsibility (existing). Landlord to construct hard surfaced,
properly drained, lighted, striped and landscaped parking areas, and truck
service courts; access roads having directional signs and such traffic controls
as may be necessary. Any exterior access ramps from the parking lot and the
sidewalk to the doors for each entrance or exit, any interior access ramps and
threshold risers, as required by code. Tenant to accept existing conditions.

 

Page vi



--------------------------------------------------------------------------------



 



EXHIBIT D
GUARANTY OF LEASE
THIS GUARANTY OF LEASE made as of the 2nd day of December, 2009, between
Chesterfield Development Company, LLC, a Michigan limited liability company, as
Landlord, and AMC Chesterfield, Inc., a Michigan corporation, as Tenant.
In consideration of and to induce the execution and delivery of that certain
Lease dated December 2, 2009 (the “Lease”) between Landlord and Tenant, for a
certain premises (the “Premises”) as more particularly described in the Lease,
Guarantor hereby agrees as follows:
1. For the first five Lease Years of the Lease only, Guarantor unconditionally
guaranties to Landlord the full and punctual payment of all rents and other sums
payable by Tenant under the Lease, and the full and punctual performance and
observance of all terms, covenants and conditions on the part of Tenant to be
performed and observed under the Lease (collectively the “Tenant Obligations”).
Guarantor further agrees to indemnify and hold Landlord harmless for any loss,
liability, damage or expense (including reasonable attorney’s fees) arising from
the failure of Tenant to timely perform any of the Tenant Obligations and/or the
enforcement of this Guaranty during such period. Upon Tenant’s default under the
Lease and upon demand by Landlord, Guarantor shall pay or perform the Tenant
Obligations so in default, as applicable, without offset, deduction or
counterclaim.
2. This is a guaranty of payment and not of collection. Landlord shall not be
required to pursue any remedies that it may have against Tenant or pursue any
security deposit or other security or other parties as a condition to the
enforcement of this Guaranty, it being intended that Guarantor’s obligations
under this Guaranty shall be independent of, and in addition to, the Tenant
Obligations. It is understood and agreed that Guarantor may be joined in any
action against Tenant and that recovery may be had against Guarantor in such
action, or in any independent action against Guarantor.
3. Guarantor waives notice of any breach or default by Tenant under the Lease,
notice of acceptance of this Guaranty, and all suretyship defenses generally.
The foregoing provisions shall apply without limitation to Landlord’s waiver of
or failure to enforce any Tenant Obligations and/or Landlord’s granting
extensions of time of performance to Tenant.
4. This Guaranty shall be absolute and continuing, and shall not be affected in
any way by:
(a) Any modification, amendment or other alteration of the Lease even if such
alteration enlarges the obligations or liabilities of Tenant thereunder; any
assignment of the Lease or any sublease; any release of Tenant or any other
party liable for the Tenant Obligations or any release of security held by
Landlord for the performance of the Tenant Obligations; or any sublease of all
or a portion of the Premises; and Guarantor consents to any and all of the
foregoing;
(b) Any disability or other defense of Tenant, or the cessation from any other
cause whatsoever of the liability of Tenant under the Lease.

 

i



--------------------------------------------------------------------------------



 



The obligations and liability of Guarantor under this Guaranty shall continue in
effect until all Tenant Obligations accruing during the first two Lease Years of
the initial term of the Lease have been fully paid and satisfied. If at any time
payment of any of the Tenant Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Tenant, the obligations of the Guarantor with respect to such payment shall be
reinstated at such time as though such payment had not been made.
5. Until all Tenant Obligations are fully paid and satisfied, Guarantor
(a) shall have no right of subrogation against Tenant by reason of Guarantor’s
performance under this Guaranty or monies or obligations owed by Tenant to
Guarantor, (b) waives any right to enforce any remedy which Guarantor now has or
may hereafter have against Tenant by reason of Guarantor’s performance under
this Guaranty, and (c) subordinates any liability or indebtedness of Tenant now
or hereafter held by or owed to Guarantor to the Tenant Obligations.
6. This Guaranty and the obligations of the Guarantor under this Guaranty shall
not be modified, discharged, waived or terminated except by an agreement in
writing signed by Guarantor and Landlord.
7. This Guaranty shall bind Guarantor and the successors and assigns of
Guarantor. This Guaranty may be freely assigned, transferred or hypothecated by
Landlord and shall run in favor and inure to the benefit of Landlord, its
successors and assigns, and each subsequent holder of Landlord’s interest under
the Lease. References to the term “Tenant” shall be deemed to include Tenant’s
successors and assigns. This Guaranty may be assigned by Landlord but may not be
assigned by Tenant.
8. This Guaranty shall be governed by and construed in accordance with Michigan
law. Guarantor agrees to be subject to the jurisdiction of the appropriate
courts of Michigan, to accept service of process in any action brought in
Michigan, and Guarantor waives any objection to personal jurisdiction in such
action.
9. Notices to the Guarantor shall be sent by certified or registered mail to the
address set forth below Guarantor’s signature and shall be effective upon
receipt. Alternatively, notices may be sent by Federal Express or other
recognized delivery service and shall be effective upon delivery to the above
address. Guarantor may change its address by giving written notice to Landlord
in accordance with this provision.
10. Guarantor represents and warrants that it has the legal right and capacity
to execute this Guaranty.
11. In the event more than one person executes this Guaranty as a Guarantor,
then all such persons shall have joint and several responsibility hereunder, and
whenever required by the context or use herein, the singular word shall include
the plural word and the masculine gender shall include the feminine and/or
neuter gender, and vice versa.

 

ii



--------------------------------------------------------------------------------



 



WITNESS the following signature(s) and seal(s) as of the day and year first
above written.

                      CORPORATE GUARANTOR
      CORPORATE GUARANTOR
   
DIVERSIFIED RESTAURANT HOLDINGS,      
NAME OF CORPORATION
    INC., Inc., a Nevada corporation       AMC Group, Inc., a Michigan
corporation    
 
                   
By:
  /s/ T. Michael Ansley       By:   /s/ T. Michael Ansley    
 
                   
 
  T. Michael Ansley (SEAL)           T. Michael Ansley (SEAL)    
 
  Title: President           Title: President    
 
                    ATTEST:       ATTEST:    
 
                   
_______
        _______         Secretary
      Secretary
    [AFFIX CORPORATE SEAL]
      [AFFIX CORPORATE SEAL]
   
 
                    Taxpayer ID #: 03-0606420       Taxpayer ID #:20-8732973    
 
                    Address: 21751 W. Eleven Mile Rd.       Address: 21751 W.
Eleven Mile Rd.     Southfield, MI 48076       Southfield, MI 48076    

(if individual)
STATE OF
CITY/COUNTY OF Oakland, to-wit:
The foregoing instrument was acknowledged before me this 23rd day of November,
2009 by T. Michael Ansley.

                  /s/ Diana L. Kozar       Notary Public           

My Commission Expires:
Diana L. Kozar
Notary Public — Michigan Livingston County
My Commission Expires: Jul 31, 2015
Acting in the County of Oakland

 

iii



--------------------------------------------------------------------------------



 



Appendix C to the Franchise Agreement
Addendum to Lease
This Addendum to Lease, dated _December 2_, 2009, is entered into between
Chesterfield Development Company, LLC (“Landlord”), and AMC Chesterfield, Inc.
(“Tenant”).
RECITALS

  A.  
The parties have entered into a Lease Agreement, dated December 2, 2009, (the
“Lease”) pertaining to the premises located at Chesterfield Village Square (the
“Premises”).
    B.  
Landlord acknowledges that Tenant has agreed to operate a Restaurant at the
Premises pursuant to Tenant’s Franchise Agreement (the “Franchise Agreement”)
with Buffalo Wild Wings International, Inc. (“BWW”) under the name “Buffalo Wild
Wings Grill & Bar” or other name designated by BWW (the “Restaurant”).
    C.  
The parties desire to amend the Lease in accordance with the terms and
conditions contained in this Addendum to provide BWW the opportunity to preserve
the Premises as a BWW branded restaurant as provided herein.

AGREEMENT
Landlord and Tenant agree as follows:

1.  
Remodeling and Decor. Subject to any and all municipal/governmental
requirements, Landlord agrees that Tenant has the right to remodel, equip, paint
and decorate the interior of the Premises and to display such proprietary marks
and signs on the interior and exterior of the Premises as Tenant is reasonably
required to do pursuant to the Franchise Agreement and any successor Franchise
Agreement under which Tenant may operate a Restaurant on the Premises. Any
remodel of the building and/or its signs shall be subject to Landlord’s prior
and reasonable approval.
  2.  
Assignment. Tenant does not have the right to sublease or assign the Lease to
any third party without BWW’s and Landlord’s written approval. Tenant has the
right to assign all of its right, title and interest in the Lease to BWW, its
affiliates or its parent company, at any time during the term of the Lease,
including any extensions or renewals, without first obtaining Landlord’s
consent. No assignment will be effective, however, until BWW or its designated
affiliate gives Landlord written notice of its acceptance of the assignment. BWW
or its parent company will be responsible for the lease obligations incurred
after the effective date of the assignment. If BWW elects to assume the Lease
under this subparagraph or unilaterally assumes the lease as provided for in
subparagraph 3(a) or 4(a), Landlord and Tenant agree that (i) Lessee will remain
liable for the responsibilities and obligations, including amounts owed to
Landlord, prior to the date of assignment and assumption, and (ii) BWW will have
the right to sublease the Premises to another

 

i



--------------------------------------------------------------------------------



 



   
franchisee with Landlord’s prior reasonable approval — reasonableness to be
based on proposed new franchisee’s related business experience and credit
history, provided the franchisee meets BWW’s then-current standards and
requirements for franchisees and agrees to operate the Restaurant as a Buffalo
Wild Wings restaurant pursuant to a Franchise Agreement with BWW. Upon receipt
by Landlord of an assumption agreement pursuant to which the assignee agrees to
assume the Lease and to observe the terms, conditions and agreements on the part
of Tenant to be performed under the Lease, the BWW Entity shall thereupon be
released from all liability as tenant under the Lease from and after the date of
assignment, without any need of a written acknowledgment of such release by
Landlord.

3.  
Default and Notice.

  (a)  
Landlord shall send BWW copies of all notices of default it gives to Tenant
concurrently with giving such notices to Tenant. If Tenant fails to cure any
defaults within the period specified in the Lease, Landlord shall promptly give
BWW written notice thereof, specifying the defaults Tenant has failed to cure.
BWW has the right to unilaterally assume the Lease if Tenant fails to cure. BWW
shall have 15 days from the date BWW receives such notice to exercise, by
written notice to Landlord and Tenant, its right for BWW or its designee (the
“BWW Entity”) to assume the Lease. BWW shall have an additional 15 days from the
expiration of Tenant’s cure period in which to cure the default or violation.
    (b)  
If the BWW Entity elects to assume the Lease, the BWW Entity shall not be
required to cure default and/or to begin paying Rent until Landlord delivers
possession of the Premises to the BWW Entity. The BWW Entity shall have the
right, at any time until Landlord delivers possession of the Premises, to
rescind the option exercise, by written notice to Landlord.
    (c)  
All notices to BWW must be sent by registered or certified mail, or nationally
recognized overnight courier service, postage prepaid, to the following address:

Buffalo Wild Wings International, Inc.
1600 Utica Avenue South
Suite 700
Minneapolis, MN 55416
Attention: General Counsel
BWW may change its address for receiving notices by giving Landlord written
notice of the new address. Landlord agrees that it will notify both Tenant and
BWW of any change in Landlord’s mailing address to which notices should be sent.

 

ii



--------------------------------------------------------------------------------



 



4.  
Termination, Non-Renewal, Expiration.

  (a)  
If the Franchise Agreement is terminated for any reason during the term of the
Lease or any extension thereof, BWW has the right, but not the obligation, to
unilaterally assume the Lease by giving Landlord written notice. Within 30 days
after receipt of such notice, Landlord shall give a BWW Entity written notice
specifying any defaults of Tenant under the Lease.

  (b)  
If the Lease contains term renewal or extension right(s) and if Tenant allows
the term to expire without exercising said right(s), Landlord shall give BWW
written notice thereof, and a BWW Entity shall have the option, for thirty
(30) days after receipt of said notice, to exercise the Tenant’s renewal or
extension right(s) on the same terms and conditions as are contained in the
Lease. If a BWW Entity elects to exercise such right(s), it shall so notify
Landlord in writing, whereupon Landlord and the BWW Entity shall promptly
execute and deliver an agreement whereby the BWW Entity assumes the Lease,
effective at the commencement of the extension or renewal term.
    (c)  
Upon the expiration or termination of the Lease, Landlord will cooperate with
and assist BWW in gaining possession of the Premises and if a BWW Entity does
not elect to enter into a new lease for the Premises with Landlord on terms
reasonably acceptable to the BWW Entity, Landlord will allow BWW to enter the
Premises, without being guilty of trespass and without incurring any liability
to Landlord, except for any damages caused by BWW’s willful misconduct or
negligence, to remove all signs, awnings, and all other items identifying the
Premises as a Buffalo Wild Wings® Restaurant and to make such other
modifications (such as repainting) as are reasonably necessary to protect the
Buffalo Wild Wings® marks and system. In the event BWW exercises its option to
purchase assets of Tenant, Landlord must permit BWW a reasonable opportunity
(not to exceed forty five (45) days) to remove all such assets being purchased
by BWW.

5.  
Additional Provisions.

  (a)  
Landlord hereby acknowledges that the provisions of this Addendum to Lease are
required pursuant to the Franchise Agreement under which Tenant plans to operate
its business and the Tenant would not lease the Premises without this Addendum.
    (b)  
Landlord further acknowledges that Tenant is not an agent or employee of BWW and
the Tenant has no authority or power to act for, or to create any liability on
behalf of, or to in any way bind BWW or any affiliate of BWW, and that Landlord
has entered into this Addendum to Lease with full understanding that it creates
no duties, obligations or liabilities of or against BWW or any affiliate of BWW,
unless and until the Lease is assigned to, and accepted in writing by, BWW or
its parent company.
    (c)  
The BWW Entity may elect not to assume or be bound by the terms of any amendment
to the Lease executed by Tenant without obtaining BWW’s prior written approval,
which shall not be unreasonably withheld or delayed.

 

iii



--------------------------------------------------------------------------------



 



  6.  
Sales Reports. If requested by BWW, Landlord will provide BWW with whatever
information Landlord has regarding Tenant’s sales from the Restaurant.
    7.  
Modification. No amendment or variation of the terms of this Addendum is valid
unless made in writing and signed by the parties and the parties have obtained
the written consent of BWW.
    8.  
Reaffirmation of Lease. Except as amended or modified in this Addendum, all of
the terms, conditions and covenants of the Lease remain in full force and effect
and are incorporated by reference and made a part of this Addendum as though
copied herein in full. In the event of any conflict between the terms of this
Addendum and those in the Lease, the terms of this Addendum shall control.
    9.  
Beneficiary. Landlord and Tenant expressly agree that BWW is a third party
beneficiary of this Addendum.

IN WITNESS WHEREOF, the parties have executed this Addendum as of the dates
written below.

             
TENANT:
      LANDLORD:    
 
           
AMC Chesterfield, Inc.
      Chesterfield Development Company, LLC    
 
           
/s/ T. Michael Ansley
      /s/ John Damico    
 
           
By: T. Michael Ansley, President
      By: John Damico, Manager    

 

iv